Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Applicant’s amendment submitted on December 15, 2020 in response to the Office action (OA) mailed on September 23, 2020 have been fully considered. 

Support for claims 11-12, and 20 amendment can be found in paragraphs 0006-0007 and 0082 of the specification.  Support for claims 22, 26, and 27 amendment can be found in paragraphs 0009, 0018-0019, 0067, and 0094 of the specification. 

In view of applicant’s amendment, the 35 USC 112(b) rejection to claims 11-19 is withdrawn. 

In view of applicant’s amendment, the 35 USC 102/103 rejection of claims 11-19 over Yamamoto et al. (US 2012/0114930 A1) is withdrawn. 

In view of applicant’s amendment, a new 35 USC 112(a) rejection is made. 

In view of applicant’s amendment a new 35 USC 102/103 rejection over Nakayama et al. (US 2010/0143685 A1) is made. 
Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23-25, 28, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 21, 23, 24, and 25 recite a tackifier resin having a hydroxyl value of 70 mgKOH/g or greater and a softening point of 80°C or greater.  Specification fails to provide support to claim a tackifier resin having a combination of the aforementioned hydroxyl value and softening point.  The specification discloses that the tackifier resin 

As to claim 28, this claim recites the foam substrate layer having a tensile elongation of 50% to 800%.  It is submitted that while there is support to claim tensile elongation of 50% to 800% in a transverse direction of the foam substrate layer (0106 of the specification), there is no support to broadly claim the aforementioned tensile elongation. 

As to claim 29, this claim recites tensile strength of the foam substrate layer of 5 MPa to 35 MPa.  It is submitted that while there is support to claim tensile strength of the foam substrate layer in the machine direction of 5 MPa to 35 MPa (0107 of the specification), there is no support to broadly claim the aforementioned tensile strength. 




Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 17-19, 26, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakayama et al. (US 2010/0143685 A1).

As to claims 11 and 13, Nakayama teaches a double-faced pressure-sensitive adhesive (PSA) tape (0001) (PSA sheet) comprising a PSA layer (0103), wherein the PSA layer comprises an acrylic polymer as its base polymer (0105).  Further, Nakayama teaches that the PSA layer is formed from a solvent based PSA and hot melt PSA (0104). 

As to claims 11-12, Nakayama teaches claimed invention except for the properties of the initial push-peel strength, push peel strength at 24 hours after artificial 

As to claims 17-18, Nakayama teaches that the PSA sheet includes a foam substrate as a substrate layer (0078). 

As to claim 19, Nakayama teaches that the PSA sheet is used e.g. for fixation of lenses in cellular phones (0164). 

3 as claimed. 

As to claim 28, Nakayama teaches a PSA sheet having a first PSA layer/foam substrate layer/second PSA layer in this order (0078 and 0174), wherein the foam substrate has tensile elongation of 480% in MD and 195% in TD (0172). 

As to claim 29, Nakayama teaches a PSA sheet having a first PSA layer/foam substrate layer/second PSA layer in this order (0078 and 0174), wherein the foam substrate has tensile strength of 9.5 MPa in MD and 8.7 MPA in CD (0172).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 20-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2010/0143685 A1) in view of Kenta, Jozuka et al. (JP 2017-57371).  

English translation of Kenta is relied upon in the Office action.  

As to independent claim 20, Nakayama discloses a double-faced pressure-sensitive adhesive (PSA) tape (0001) (PSA sheet) comprising a PSA layer (0103), wherein the PSA layer comprises an acrylic polymer as its base polymer (0105).  Further, Nakayama teaches that the PSA layer is formed from a solvent based PSA and hot melt PSA (0104).  Nakayama further discloses that the PSA layer includes tackifiers (0112). 


As to claims 21, 22, 24, and 25, Nakayama discloses a PSA sheet having a first PSA layer/foam substrate layer/second PSA layer in this order (0078 and 0174).  


As 14-16, 20-22, 24, and 25, the difference between the claimed invention and the prior art of Nakayama is that Nakayama is silent as to disclosing the tackifier resin as claimed.  Further, Nakayama does not explicitly teach properties of the storage modulus and the loss modulus as claimed in claims 24 and 25 respectively.


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the tackifier of Kenta in the amount disclosed by Kenta and use it in the PSA of Nakayama, given that Nakayama desires tackifier (0112) and selection of known material based on its suitability for its intended use supports prima facie case of obviousness, and doing so would also be obvious for the purpose of forming a PSA of Nakayama with a suitable tack. 

As to claimed properties of the storage modulus and loss modulus (claims 24-25), it is submitted that the PSA layer of Nakayama as modified by Kenta as set forth . 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2010/0143685 A1) in view of Kenta, Jozuka et al. (JP 2017-57371) as applied to claim 11 above, and further in view of Ogata et al. (US 5,691,064).

As to claim 23, Nakayama discloses a PSA sheet having a first PSA layer/foam substrate layer/second PSA layer in this order (0078 and 0174). Nakayama further discloses that the PSA layer includes tackifiers (0112). 

As to claim 23, the difference between the claimed invention and the prior art of Nakayama is that Nakayama is silent as to disclosing a tackifier having claimed hydroxyl value and softening point,  and the glass transition temperature (Tg) of the PSA layer as claimed.

However, Kenta discloses a PSA sheet for fixing member constituting a portable electronic device (0001 and 0006).  The PSA sheet of Kenta includes a PSA layer, wherein the PSA layer is formed by using a PSA composition containing an acrylic polymer as a base polymer, a tackifier resin, and a crosslinking agent (0007).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the tackifier of Kenta and use it in the PSA of Nakayama, given that Nakayama desires tackifier (0112) and selection of known material based on its suitability for its intended use supports prima facie case of obviousness, and doing so would also be obvious for the purpose of forming a PSA of Nakayama with suitable tack. 

As to claim 23, Nakayama as modified by Kenta is silent as to disclosing Tg of the PSA layer. 

However, Ogata discloses acrylic based PSA having Tg in the range of from -50°C to -20°C (overlapping with claimed range of -25°C to 25°C)  in order to provide suitable adhesion and cohesion to the PSA (abstract and column 3, lines 20-35).  Ogata further discloses use of acrylic ester monomer to enable easy control of the Tg value of the PSA because it is available as low cost (column 3, lines 45-50). 

The PSA of Nakayama is formed using acrylic ester monomer (0105-0106).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a PSA layer having Tg as claimed and as . 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2010/0143685 A1) as applied to claim 11 above.


As to claim 27, Nakayama discloses a PSA sheet having a first PSA layer/foam substrate layer/second PSA layer in this order (0078 and 0174).  

Nakayama does not explicitly disclose the mean pore diameter of the substrate layer as claimed. However, Nakayama discloses that cell form, cell size, thickness of cell wall and other properties of the cells constituting the plastic foam (foam substrat4e layer) are not especially limited and can be chosen or set from among cell properties of known plastic foams (0084).  Accordingly, absent any new and unexpected results, a person having ordinary skill in the art would have found it obvious to select any workable range of the mean pore diameter including the claimed, motivated by the desire to form the PSA sheet of Nakayama so that it can be used e.g. for fixation of leases in cellular phones (0164). 



Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2010/0143685 A1) as applied to claim 11 above, and further in view of Inagaki (JP 02-292378).  
Machine translation of Inagaki is relied upon in the Office action.  

As to claim 27, Nakayama discloses a PSA sheet having a first PSA layer/foam substrate layer/second PSA layer in this order (0078 and 0174).  Nakayama further discloses that cell form, cell size, thickness of cell wall and other properties of the cells constituting the plastic foam (foam substrat4e layer) are not especially limited and can be chosen or set from among cell properties of known plastic foams (0084).  Accordingly, 

Nakayama is silent as to disclosing the mean pore diameter of the foam substrate layer. 

However, Inagaki discloses a PSA member comprising a sheet of rubber like material (foam substrate layer) having dense and smooth surface layer and an inner layer of a microporous structure (see under “Detailed Description”).  Further, Inagaki discloses that the inner layer of the microporous structure has void pore diameter of 10-100 microns (abstract).  Inagaki further discloses that due to fine pores, the amount of displacement with respect to shear force is small.  As a result, the adhesive member using such porous sheet as a support substrate has excellent adhesion to uneven surface, exhibits large adhesive force, reduces displacement due to the weight of the 

It would have been obvious to use the rubber material sheet of Inagaki as a foam substrate layer in the PSA sheet of Nakayama, motivated by the desire to form a PSA sheet having excellent adhesion to uneven surface, such adhesive sheet exhibits large adhesive force, reduces displacement due to the weight of the adherend, and maintains good fixing state for a long period of time. 

Response to Arguments

Applicant’s arguments submitted on December 15, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
March 1, 2021